       Case 2:05-cr-00044-GEKP Document 1109 Filed 01/07/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

              v.

WILLIAM SOSA,                                              No. 05-044-1
a/k/a "King Homicide"

                                          ORDER

       AND NOW, this 7th day of January, 2021, upon consideration of William Sosa's Motion

for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i)(Doc. No. 1085), Mr. Sosa's

Supplemental Filing (Doc. No. 1086), and the Government's Response in Opposition (Doc. No.

1103), it is ORDERED that the Motion (Doc. No. 1085) is DENIED for the reasons set forth in

the accompanying Memorandum.




                                               1
